PER CURIAM.
Because the circuit court- denied petitioner’s motion.for postconviction relief by an order dated November 3, 2014, the petition for writ of mandamus is dismissed as moot. See Ward v. State, 770 So.2d 206 (Fla. 1st DCA 2000) (dismissing a petition for writ of mandamus as moot where the trial court had ruled on the pleading pending below). We acknowledge- petitioner’s claim that he did not timely receive a copy of the circuit court’s" final order and note that petitioner’s proper remedy is to file a timely sworn petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).
OSTERHAUS, KELSEY, and WINOKUR, JJ., concur.'